This case was originally decided by an evenly divided Court on April 5, 1935. Afterward, a rehearing was granted and the case argued before the Supreme Court sitting en banc. On the rehearing Mr. Justice ELLIS was absent on account of illness, and Mr. Circuit Judge JOHN B. JOHNSON, of the Second Judicial Circuit was, by order of this Court, duly selected to sit as a member of this Court in substitution for Mr. Justice ELLIS.
On a reargument of this case, a majority of the Court consisting of Mr. Chief Justice WHITFIELD, Mr. Justice TERRELL, Mr. Justice DAVIS and Circuit Judge J.B. JOHNSON are of the opinion that the principles of law set forth in the opinion of Mr. Chief Justice WHITFIELD, as filed herein on April 5, 1935, are correct and applicable to this case, but that in view of the confusion that has heretofore prevailed in the interpretation of this Court's first opinion in this case as reported under the style of Oates v. New York Life Ins. Co., 113 Fla. 678, 152 Sou. Rep. 671, when considered in the light of what has been said in the opinion of Mr. Chief Justice WHITFIELD hereinbefore mentioned, as well as the issues that appear to have been submitted for decision in the Court below and not therein specifically and in terms ruled on, they are of the opinion that the ends of justice will be best subserved by now vacating the decree *Page 566 
appealed from, without prejudice, in order that the cause may be remanded to the Circuit Court for rehearing and reconsideration in the light of the opinion of Mr. Chief Justice WHITFIELD.
Mr. Justice BROWN and Mr. Justice BUFORD have heretofore stated their views in this case and from their several opinions they have not receded.
Let judgment be entered on rehearing vacating and reversing the final decree without prejudice, and without costs to either side, with directions that the whole cause be remanded to the Circuit Court for further consideration and disposition, after a full rehearing and reconsideration of all of the issues of law and fact in the light of the opinion of this Court hereinbefore approved by a majority of the Court as the applicable law of this case to be considered and applied to its disposition.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.
               ON MOTION FOR ADDITIONAL DIRECTIONS